HANNAH, C.J., dissenting. I agree with Justice Wills’s conclusion in her dissent that this case must be reversed and remanded because Mickles’s testimony should have been excluded as illegally obtained evidence. I also agree that admission of the evidence was not harmless error. There is no question that Mickles’s testimony was illegally obtained. The law on the issue is clear. It is elemental criminal law that once a legal sentence has been put into execution, the circuit court loses jurisdiction to modify that sentence. Green v. State, 2009 Ark. 113, at 7, 313 S.W.3d 521, 526; Emerson v. Boyles, 170 Ark. 621, 629-30, 280 S.W. 1005, 1008 (1926). Where a circuit court has attempted to modify a sentence in the absence of jurisdiction, this court has raised the issue on its own motion because the circuit court lacked subject-matter jurisdiction. Gavin v. State, 354 Ark. 425, 429, 125 S.W.3d 189, 191 (2003). A circuit court’s loss of jurisdiction is always open, cannot be waived, can be questioned for the first time on appeal, and may even be raised by this court. Id., 125 S.W.3d at 191. A circuit court’s loss of subject-matter jurisdiction to modify a sentence has been | naddressed by this court on its own motion. See Id., 125 S.W.3d at 191. Once a sentence has been put into execution, the circuit court loses subject-matter jurisdiction over the defendant. See id., 125 S.W.3d at 191. Thus, the circuit court lacked subject-matter jurisdiction to modify Mickles’s sentence and, therefore, acted outside the law in doing so. Further, when the State offered to waive subject-matter jurisdiction, it attempted to act outside its authority because subject-matter jurisdiction cannot be conferred by consent of the parties. Beulah v. State, 352 Ark. 472, 474, 101 S.W.3d 802, 804 (2003). In addition, the parties and the circuit court attempted to utilize the writ of error coram nobis. The purpose of the writ is to address alleged error. See Pitts v. State, 336 Ark. 580, 582, 986 S.W.2d 407, 409 (1999). It is not a vehicle for circumventing subject-matter jurisdiction and modifying a sentence that has been put into execution. Mickles’s testimony was illegally obtained, and Burks has standing to challenge it. Illegally obtained evidence is subject to exclusion. See Ark. R.Crim. P. 16.2.1 The purpose of the exclusionary rule is to deter misconduct by the authorities. See Landrum v. State, 326 Ark. 994, 1000, 936 S.W.2d 505, 507 (1996). Exclusion is applicable in a number of contexts including where “[pjrosecutors must know” that their conduct is “unreasonable and | ^unconscionable.” See Jolly v. State, 358 Ark. 180, 196, 189 S.W.3d 40, 49 (2004) (unreasonable and unconscionable delay in sentencing). While more typically application of the exclusionary rule is concerned with “cases involving violations of rights guaranteed by the United States Constitution,” there are other “independent and adequate grounds in the law of Arkansas” to exclude evidence unlawfully obtained. State v. Shepherd, 303 Ark. 447, 454, 798 S.W.2d 45, 49 (1990) (“pretextual and unlawful use of a prosecutor’s subpoena power”). Burks had standing to challenge the introduction of illegally obtained evidence, and the circuit court erred in denying his motion. Mickles’s testimony should have been excluded based on this deliberate misconduct by the State. This case should be reversed and remanded for a new trial.2  I write further because my concerns are not entirely resolved by reversing and remanding Burks’s case for a new trial. Our duty to preserve the public’s confidence and trust in the judiciary’s impartiality and integrity requires that we review the conduct of the prosecutor, Mickles’s attorney, and the circuit court in modifying Mick-les’s sentence and | n Mickles’s reduced sentence. On the record before us, it appears that the prosecutor, knowing he lacked authority to do so, offered to obtain a reduction in a sentence already under execution. The prosecutor then offered to waive subject-matter jurisdiction even though it is elemental law that subject-matter jurisdiction may not be waived. This attempted waiver of such an elementary principle of law heightens concern about the culpability of the conduct. What makes this whole transaction even more disturbing is that when the circuit court was presented with a request that it act without jurisdiction and reduce the sentence, the circuit court responded as follows: “No, I’ll do it ... I’ll do what you-all are asking. Absolutely, I will ... I just want to make sure she ends up upholding her part of the deal ... and if she does her part of the deal, then I’ll grant whatever you-all want to whatever you-all agree to.” What record we have on modification of Mickles’s sentence3 leaves the impression that the judicial process was abused. While I agree that referring counsel to the Arkansas Committee on Professional Conduct and the circuit judge to the Arkansas Judicial Discipline and Disability Commission is proper to address misconduct by those referred, the referrals do nothing to address the possible injury to the public trust and confidence in the impartiality and the integrity of the judiciary. Having been apprised of this apparent abuse, we may not simply refer the actors to our Committee and Commission and imagine we have done our job. We |12must take action to preserve the integrity of the judiciary where it appears that the law has been violated and a void order has been entered modifying a criminal sentence. Protection of the public confidence and trust in the judiciary requires that we act. A prosecutor is held to a “high standard because the State’s attorney acts in a quasi-judicial capacity.” Anderson v. State, 353 Ark. 384, 394, 108 S.W.3d 592, 598 (2003). A prosecutor is under a duty to use honorable and lawful means to secure a conviction. Id., 108 S.W.3d at 598. The circuit court is expected to follow the law. Here, the circuit court modified Mickles’s sentence after it had already been put into execution. A judge is under a duty to maintain the integrity of the judiciary. Ark.Code Jud. Conduct Canon 1. Further, a judge is to be faithful to the law. Ark. Code Jud. Conduct Canon 2(B)(2). Our concern should be further heightened because Mickles and the State, who reached the purported agreement to modify the sentence, are the beneficiaries and unlikely to challenge the circuit court’s actions. We may and should act sua sponte. “When a matter involves more than just the individuals, and involves a reflection on the courts and the judicial system, there is more willingness to consider it sua sponte.” Robert A. Leflar, Appellate Judicial Opinions 130 (1974). We have jurisdiction to act. We may act under the superintending control granted this court in section 4 of amendment 80 to the Arkansas Constitution. We may also exercise superintending jurisdiction as a common law court of last resort: Superintending jurisdiction is one of three types of jurisdiction held by courts of last resort that also includes appellate and original jurisdiction. Cohen v. State, 732 So.2d 867 (Miss.1998). Original and superintending control are most often enforced through issuance of writs. Id. Superintending control is an extraordinary power that [ ]Sis hampered by no specific rules or means. Id. By virtue of the jurisdiction, the court may “invent, frame, and formulate new and additional means, writs and processes.” Id. (quoting State v. Roy, 40 N.M. 397, 422-23, 60 P.2d 646, 662 (1936)). The court is bounded only by the exigencies that call for its exercise. Cohen, supra. However, the jurisdiction is used with caution and forbearance to further justice and to secure order and regularity in judicial proceedings where no ordinary remedies are adequate. Foster v. Hill, 372 Ark. 263, 268, 275 S.W.3d 151, 155 (2008). In exercising our superintending control or superintending jurisdiction, we may issue writs such as mandamus, or certiorari. See Payne v. McCabe, 37 Ark. 318, 322 (1881). Certio-rari may be used to bring up the record from below so that this court may examine the record to determine if we should correct errors. Id. In the instant case, we should issue a writ of certiorari to bring before this court all records in cases prosecuted against Mickles. We should then allow the State and Mickles to file briefs in the matter.4 We may then determine if action by this court is necessary to preserve the integrity and public confidence in the judiciary. CORBIN, J., joins.  . The majority’s analysis on whether Burks suffered prejudice given his opportunity to cross examine Mickles begs the issue presented to this court. Burks asserts on appeal that Mickles’s testimony "is subject to exclusion under A.R.C.P. Rule 16.2 as evidence illegally obtained.” Therefore, the question of whether governmental conduct requires exclusion is at issue. That a criminal defendant benefits by exclusion of the evidence is not at issue, making the reference by the majority to prejudicial harm irrelevant in the present case.   . The majority asserts that the dissents errantly attempt to carry out a sua sponte review of a case "that is not before us.” This implies that this court is without authority to exercise its obligations under our duties as the superintending court under the Arkansas Constitution and our duties of superintending jurisdiction as a common law court of last resort. This court should have and does have the power to reach down and make right actions of the lower court and counsel that are illegal and pose a threat to the integrity and public confidence in the judiciary. As I discuss below, this court not only has the authority, but it has the duty to issue a writ of certiorari in the Mickles cases to examine whether illegal action was taken. I also note that the majority errantly asserts that "the dissenters cite” Urich v. State, 293 Ark. 246, 737 S.W.2d 155 (1987).   . The record in the present case includes a transcript from the hearing when the circuit court purported to reopen Mickles's prior criminal case in the circuit court and hear the petition for writ of error coram nobis.   . Within the record in the present case is a transcript of the hearing held in Mickles's cases on the petition for a writ of error coram nobis. Six cases against Mickles are noted in that hearing; however, Mickles asserted there were more cases that would be affected by the order purportedly modifying her sentence.